Citation Nr: 1138067	
Decision Date: 10/12/11    Archive Date: 10/19/11	

DOCKET NO.  01-10 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California


THE ISSUE

Entitlement to a compensable disability evaluation for thoracolumbar spine disorder prior to January 31, 1974, and to a disability evaluation in excess of 20 percent from January 31, 1974, through February 9, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to May 1971.  His medals and badges include the Combat Action Ribbon and the Purple Heart Medal.

A review of the record reveals that in an Order dated in July 2007, the United States Court of Appeals for Veterans Claims (Court) ordered that a Joint Motion for Remand be granted with regard to a decision by the Board of Veterans' Appeals (Board) in July 2006 that granted a 10 percent disability rating for the Veteran's thoracolumbar spine disorder prior to February 9, 2001.  Further review of the record discloses there was a clarified Joint Motion for Partial Remand in June 2007 in which the Board was to readdress both the positive and negative evidence of record referred to in its July 2006 decision.  

The disability at issue, classified for rating purposes as thoracolumbar strain with spondylosis at the L5 and conversion deformity at the T1-2, was rated as zero percent disabling from August 28, 1971.  Subsequent to the 2006 Board decision, by decision review officer decision in August 2006, a 10 percent rating was assigned for the back disorder, effective January 31, 1974.  A 50 percent disability for the back disorder was established, effective February 9, 2001.  

In a decision dated in February 2008, the Board determined that prior to January 31, 1974, the criteria for a disability rating in excess of 10 percent for thoracolumbar disorder were not met.  It was also indicated that between January 31, 1974, and February 8, 2001, a 20 percent disability for thoracolumbar strain, but not more, was reasonably warranted.  The Veteran and his representative appealed the determination to the Court.  In a Joint Motion for an Order vacating and remanding the Board decision that was granted in a Court Order dated in February 2009, the Court ordered that the case be remanded to the Board for compliance with instructions set forth in the Joint Motion.  The case was then remanded by the Board in December 2009 primarily for procedural purposes.  The case has been returned to the Board for appellate review.  

The Board notes that service connection is in effect for other disorders, including post-traumatic stress disorder.  A combined disability rating of 90 percent has been in effect since March 1, 2001.  The Veteran has also been determined to be entitled to a total rating based on unemployability due to the severity of the service-connected disabilities from March 1, 2001.  


FINDINGS OF FACT

1.  Prior to January 31, 1974, the Veteran's low back disorder was not shown to be manifested by more than lumbosacral strain with characteristic pain on motion.  Also, there was no showing of muscle spasm on extreme forward bending, loss of lateral spine motion, or demonstrable deformity prior to that date.  

2.  The evidence prior to January 1974 does not document the presence of a fracture of a vertebral body.  

3.  Between January 31, 1974, and February 8, 2001, manifestations of the thoracolumbar strain include complaints of pain and the presence of spasms.  During that time frame the Veteran used home therapy which consisted of the use of a spinal traction device, massage therapies, modalities, and exercise techniques.  

4.  Between January 31, 1974 and February 8, 2001, the medical evidence did not show the presence of severe lumbosacral strain with marked motion restriction.  

5.  The evidence during that time frame also did not show the presence of a fractured vertebral body.  



CONCLUSIONS OF LAW

1.  Prior to January 31, 1974, the criteria for a rating in excess of 10 percent for thoracolumbar spine disorder were not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5285, 5292, 5295 (prior to September 23, 2002).  

2.  Between January 31, 1974, and February 8, 2001, a 20 percent disability rating for thoracolumbar strain, but not more, is reasonably warranted.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5285, 5292, 5295 (prior to September 23, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) redefined VA's duties to notify and assist Veterans in the development of claims.  VA regulations for the implementation of the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under the VCAA, VA must inform the claimant of the information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 C.F.R. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements at 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements in a service connection claim.  Those elements are:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

By letter dated in January 2010, the Veteran was notified of all the elements of the Dingess notice, including the disability rating and effective date aspects of his claim.  He was specifically informed how VA determines a disability rating and how it determines an effective date.  The gist of the Veteran's contentions is that he should be assigned a separate 10 percent rating prior to 2004 because of a spinal deformity shown in X-ray study in 1972.  While the record does not show complete compliance with the mandates of the VCAA, the Board notes that 38 C.F.R. § 19.9(a)(1) indicates that a remand is required only when further action "is essential for a proper appellate decision".  Cf. 38 U.S.C.A. § 7261(b)(2) (West 2002) (Court must take due account of the rule of prejudicial error); Shinseki v. Sanders, 556 U.S. 396 (2009). 

In this case, the lack of complete compliance with the VCAA is not outcome determinative.  The essence of the Veteran's argument is that notation of the bony defect on VA X-ray study in 1972 essentially represents a fracture of a vertebral body, the requirement for a separate 10 percent rating under Code 5285 that was in existence in the 1970's and 1980's.  The Veteran himself has made specific reference to this diagnostic code and therefore he has shown complete awareness of the pertinent rating criteria involved in this case.  

Regarding VA's efforts to help him obtain evidence necessary to substantiate his claim, the Board is aware that the duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  In this case, VA has obtained the Veteran's service treatment records, the pertinent post service treatment records, and arranged for a VA examination of the Veteran in 2001.  Accordingly, the Board finds that there has been compliance with the notification and assistance requirements of the VCAA and the claim is ready to be considered on the merits.

Pertinent Law and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for the evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In evaluating claims for increased ratings, the Board must evaluate the Veteran's condition and consider the lack of usefulness of the body or system in question.  38 C.F.R. § 4.10.  A disability of the musculoskeletal system is measured by the impact on ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion in deciding the most accurate disability rating.  38 C.F.R. § 4.40.  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  The Board has a special obligation to provide reasons and bases pertaining to § 4.40 in rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Disability of the joints, including the spine, is measured by abnormalities of motion, such as limitation of motion or hypermobility, instability, pain on motion, or the inability to perform skilled motion smoothly.  38 C.F.R. § 4.45.  Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Under that section, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  Hicks v. Brown, 8 Vet. App. 417 (1995).  

In the instant case, the Board notes the Veteran's thoracolumbar spine disability has been rated under Codes 5294 and 5285-5292, codes which are no longer in effect.  VA has amended the diagnostic codes pertaining to spinal ratings during the course of this appeal.  The revised rating criteria, if favorable to the claim, may be applied only for the period beginning on the effective dates of the regulatory amendments.  In this particular case, however, the old rating criteria are for consideration since the time frame in question is prior to the changes that became effective in September 2002 and September 2003.  Under the old codes 5294 and 5295, sacroiliac injury and weakness from lumbosacral strain warrant a 10 percent rating if present with characteristic pain on motion.  A 20 percent rating is authorized with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  The next high rating of 40 percent is authorized for sacroiliac injury and weakness manifested by listing of whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral bulging with osteroarthritis changes, or narrowing or irregularity of joint space or some of the above with abnormal mobility on forced motion.  

In the alternative, Diagnostic Code 5292 provides a 10 percent disability rating for limitation of motion of the lumbar spine which is slight.  A 20 percent rating is assigned for motion restriction of the spine which is moderate in degree, or the maximum rating of 40 percent is assigned where motion restriction of the lumbar spine is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (in effect prior to September 23, 2002).  

Also, the Board notes that prior to September 23, 2002, under Code 5285, where there are residuals of a fracture of the vertebra, the disability was rated in accordance with definite limited motion or muscle spasm, with the addition of a separate 10 percent rating for demonstrable deformity of a vertebral body.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (in effective prior to September 23, 2002).  

Factual Background and Analysis

Initially, the Board notes all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000)  (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  

A review of the records prior to January 31, 1974, shows that on a March 1972 VA examination, the Veteran gave a history of sustaining a fragment wound injury in October 1970, during which time he was knocked on his back over his own weapon.  Current examination of the back showed no muscle spasm or tenderness.  X-ray study of the spine showed a normal appearance of the vertebrae and disc spaces.  A bony defect was seen in the left pars interarticularis of the L5 vertebra, and it was noted this was suggestive of spondylolysis.  The alignment and the paraspinous soft tissues were within normal limits.  Clinical examination of the back showed no muscle spasm and no tenderness to percussion.  The pertinent examination diagnosis was spondylolysis at the L5 vertebra.  

The Veteran was accorded another orthopedic examination by VA in January 1974.  Current examination findings included a well-aligned spine.  The gait was described as normal.  Straight leg raising to 90 degrees resulted in hamstring tightness bilaterally.  Other neurological tests were negative bilaterally.  There was pain to palpation over the lumbar spine and over the thoracic spine.  Crepitation was present over the thoracic spine when it was flexed and extended.  There was active range of motion of all lower extremity joints and was within normal limits.  The Veteran dressed independently and without difficulty.  An X-ray study of the thoracic spine was entirely normal.  An X-ray study of the lumbosacral spine was also entirely normal, with notation that while the left half sacroiliac was normal, the right was "cut off the film."  There was no mention whatsoever in either X-ray report of the presence of a bony defect or other abnormality.  

The pertinent examination diagnosis was chronic lumbosacral strain.  

The aforementioned evidence does not show findings indicative of a rating in excess of 10 percent for the Veteran's low back disability.  As noted above, an X-ray study at the time of the 1972 examination showed the presence of a bony defect.  Otherwise, the X-ray study was entirely within normal limits.  There was no muscle spasm on examination by VA in February 1972 and now tenderness to percussion was noted.  

The Veteran and his representative have argued that the 1972 X-ray study showing a bony defect in a case that a separate 10 percent rating is warranted based on vertebral deformity.  However, the Board notes that spondylolisthesis is the forward movement of the body of one of the lower vertebra on the vertebra below it or upon the sacrum.  Spondylolysis is the degeneration or deficient development of the portion of the vertebra; it commonly involves the pars interarticularis, which can result in spondylolisthesis.  Stedman's Medical Dictionary, 1678 (27th Edition, 2000).  The radiologist indicated that the bony defect that was seen involving the pars interarticularis was suggestive of spondylolysis.  This is contemplated for by the 10 percent rating that was assigned for the disorder.  It does not warrant a separate 10 percent rating.  That provision in the code was supposed to recognize a fracture of a vertebral body.  There is nothing shown in the 1972 study or the 1974 study indicating the presence of a fractured vertebral body.  No medical professional has ever established that the essentially normal findings at the time of examinations in 1972 and 1974 were indicative of the presence of a fractured vertebral body.  

The Board notes the Veteran was accorded an examination by VA in June 2011.  That examiner noted the pars interarticularis defect reported in 1972 would be considered a defect or deformity.  He noted that there were recent compression fractures and these are also because of a defect or deformity.  However, these recent compression fractures were not shown at the time of the 1972 or 1974 X-ray studies and therefore were not indicative of a worsening of the Veteran's back disability picture until the past few years and this has been reflected by the assignment of a higher disability rating.  

During the time frame between January 31, 1974, and February 8, 2001, the thoracolumbar spine disorder warrants the assignment of a 20 percent disability rating, but not more, under the provisions of Code 5295.  There is limited evidence with regard to the disability during the time frame in question.  The evidence includes the aforementioned report of the VA examination in January 1974 at which time pain was noted on palpation over the lumbar and thoracic spine with crepitation over the entire thoracic spine on functioning and extension.  However, the spine was described as well-aligned and gait was described to be normal.  Straight leg raising resulting in hamstring tightness bilaterally, but neurological testing was essentially unremarkable.  Additionally, X-ray studies of the spine, as noted above, were also unremarkable.  Indeed, there is no notation whatsoever of the presence of the bony defect which was noted at the time of the 1972 examination.  Unfortunately, motion of the spine was not indicated.  The pertinent diagnosis included chronic lumbosacral strain.

Review of the record reflects an April 2006 communication from a massage therapist who indicated he had known the Veteran for 30 years.  He stated that during that time frame the Veteran had experienced persistent lumbar and thoracic pain and spasms.  He recommended home therapy consisting of the use of a spinal contraction device, massage therapies, modalities, and exercise techniques.  

Also of record is a September 2006 communication from the Veteran's mother in which she reported it was noticeable to her that the Veteran was in constant back pain and was constantly grimacing.  She recalled that whenever she told him to stand up straight, he replied that it would hurt him too much to do so.

Based on the foregoing, the Board finds that a 20 percent rating for the Veteran's back disorder, but not more, is warranted for the time frame from January 31, 1974, to February 8, 2001.  The massage therapist who treated and evaluated the Veteran for some 30 years prior to 2006 referred to persistent pain and spasms over the years involving the lumbar and thoracic spine.  At the hearing before the undersigned in May 2006, the Veteran gave testimony as to the constant pain he was experiencing in the lumbar and thoracic spine during the time frame in question.  However, there is no showing of a disability picture indicative of severe motion restriction or severe lumbosacral strain at any time during the time frame between 1974 and 2001.  Neither the massage therapist nor the Veteran referred to marked motion restriction or other symptoms that would warrant the next higher rating 40 percent under either Code 5295 or Code 5292, the codes that were in existence at the time.  

With consideration of referral for an extraschedular rating for a back problem during the years in question, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  If the schedular evaluation does not contemplate the claimant's back disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation & Pension Service to determine whether an extraschedular rating is warranted.  

The discussion above reflects that the symptoms of the Veteran's back disability are fully contemplated by the applicable rating criteria during the time frame in question.  The various diagnostic codes that the Board has discussed above address a broad range of symptoms, and the Board has considered many of those symptoms.  Thus, consideration of whether the disability picture exhibits other related facts such as those provided by the regulations as "governing norms" is not required.  The Veteran has not claimed, and the evidence does not reflect, that there was marked interference of employment, frequent hospitalization, or that the symptoms had otherwise rendered impractical the application of the regular schedule standards either prior to January 31, 1974, or between January 31, 1974, and February 8, 2001.  Therefore, referral for consideration of an extraschedular rating for the back disability is not warranted.  38 C.F.R. § 3.321(b)(1).  

Also, as there is no evidence of unemployability due to the back disability at the time frame in question, consideration of a total rating based on unemployability due to the severity of the service-connected disability need not be considered.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  

For the foregoing reasons, the preponderance of the evidence is against a rating higher than 10 percent for thoracolumbar strain prior to January 31, 1974, and against a rating in excess of 20 percent for the time frame between January 31, 1974, and February 8, 2001.  The benefit of the doubt doctrine is therefore not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  


ORDER

Entitlement to a disability rating in excess of 10 percent for thoracolumbar strain prior to January 31, 1974, is denied.  

Entitlement to a disability rating in excess of 20 percent between January 31, 1974, and February 8, 2001, is denied.

	                        ____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


